The Chancellor.
The name of the defendant Ogden cannot be struck out of the bill, for he is no party to the present application, and has not had notice of it. It appears from one of the documents accompanying the petition, that the petitioner Gibbons, on the 24th ult. addressed a letter to the defendant Ogden, praying to know whether the suit as against Ogden, was still subsisting; that if it was still in a course of defence, he would unite in an application to have the cause removed into the court of the United States, and that if Ogden neglected or refused to join for that purpose, Gibbons would apply to have Ogden’s name struck out of the bill. All the answer given to the application Was, that Ogden would not concur in, or authorize any measure to remove the cause, and no notice of the present application has been since given.
The defendant Gibbons is entitled to that part of the motion which asks that he may defend alone. He has no joint concern or interest with his co-defendant, and he is then, as of course, allowed to demur, plead, or answer separately ; and I see no good reason why he may not, also, make the present application for himself. If the motion should be granted, the suit, as against Gibbons, would become entirely separate and distinct, and so, perhaps, it ought to be, if there be no joint trust, or interest, or duty, *97or concern in the subject matter of the suit. It ought not to be in the power of a plaintiff to deprive a citizen of another state of his right and privilege to remove the cause, by merely joining with him another defendant who cannot, or who will not, unite in the application.
2. The only serious question on this, motion, is whether the defendant G. has made his application in due time.
The act of Congress declares, “ That if a suit be commenced in any State Court, by a citizen of the state in which the suit is brought, against a citizen of another state, and the matter in dispute exceeds 500 dollars, &xc., and the defendant shall, at the time of entering his appearance in suck State Court, file a petition for the removal of the cause, for trial, &c. and offer good and sufficient surety for his appearance, &c. in such Court, (of the United States,) it shall then be the duty of the State Court to accept the surety, and proceed no further in the cause.” (1st Cong. sess. 1. c. 20. s. 12.)
The question resolves itself into this point, whether the defendant G., previously to the time of filing this petition, entered his appearance in this Court, within the meaning of the law, so as to be now precluded from the benefit of his petition ?
The following facts appear from the records of this Court, and from the papers on file in the register’s office.
On the 3d day of May last, a motion was made for an injunction, according to the prayer of the bill. Due notice of the motion, together with a copy of the bill, had been previously served upon each of the defendants, G. and O. The defendant Ogden appeared in proper person, and the defendant Gibbons by his counsel, Mr. Scudder, and opposed the motion, and each of them produced their separate answers to the bill, drawn up in due form, and sworn to, and subscribed by counsel. The reading of those answers was objected to, as the solicitor of the plaintiff had not received notice of them, and they had not been regularly *98filed, and the plaintiff was likewise entitled to three weeks, to look into the answers, and to take exceptions to them,, if they should appear to be insufficient. They were, therefore, not entitled, to be treated as answers, but were permitted to be read, and were read and used as affidavits of the defendants going to the merits of the bill. , The- answer (for so it may be called) of the defendant Gr. met, the substance of the bill, and brought the merits of the claim to an exclusive privilege.set up by the plaintiff, into full and fair discussion. It offered to maintain and prove all the matters and things contained in, the answer, “ as this honourable Court should direct,” and concluded, with praying that he might be dismissed witli costs. This answer was regularly sworn to by the defendant Gr., as his answer, and was subscribed- by Gr. Griffin, as his solicitor and counsel, and was used and filed, as his defence upon the motion. The case was discussed and considered upon the merits of the bill, and of those answers, and on the same 3d day of May, a decretal order was entered, with the knowledge of all the parties.
Do not these proceedings, on the part of the defendant G?., amount to an election of his tribunal, and a submission to the jurisdiction of this Court ? He thought proper to discuss here the merits of the claim, and of his defence, which, •arose under the motion for an injunction, and he has had the benefit of an opinion of this Court in his favour, on, one essential part of the claim. It is, evident, also, that he intended to submit his defence to the cognizance of this. Court; and the answer which he produced and read, and. •which is now on file, was intended by him as his appear-, anee and answer to the suit. The act of Congress requires -the petition for removal to be coeval, in-point of time, with the party’s appearance in Court, and the defendant is not, to be allowed to appear and submit to the consideration of the State Court the merits of the case, either in whole or in part, and after having procured a decision, to apply for a, removal of his cause. He is not entitled, under that, act,. *99to au opinion of both the State and the Federal Courts, upon any part of the case, unless in the regular course of appeal or by writ^of error. It appears to me., that the defendant is jointly barred, + by his appearance and defence, on the 3d of May last, from the benefit of his petition, and that he is now out of time with this motion.
But it is urged, that the defendant G. has not entered his appearance in the ordinary and formal manner required by the practice of the Court.
The usual mode of a voluntary appearance in this Court, is by entering an appearance with one of the clerks, (and the defendant applies for that purpose by himself, or his solicitor,) and the clerk, or solicitor, gives notice to the plaintiff’s solicitor that the appearance is entered. This appearance is nothing more than an entry in the clerk’s minutes that the defendant has appeared; there is nothing so solemn and material in this manner of appearance, but that it may very easily be waived; and, probably, the defendant would be bound by a notice of appearance given by his solicitor to the opposite solicitor: if an entry of such appearance should become material, the Court would compel the solicitor to have it made.
There is, also, an appearance with the register, and such an appearance, say the books, “ is an appearance upon the records of the Court, and differs from an appearance in the office, by a clerk in Court.” (Hinde's Prac. 144. 1 Harr. Prac. 219.) It may be done when the defendant is not in contempt.
In the present case, the defendant G. may be considered as having appeared upon the records of the Court. He comes into Court, by his counsel, with an answer duly signed by his solicitor and counsel $ that answer is permitted to be read in the presence, and by the consent of, the Opposite party, and it is directed to he filed with the register, and is made the foundation of a decretal order of the *100Court in favour of the defendant. His appearance is rer cognized by that decretal order.
° . ... , ... > 1 am oi opinion, that this amounted to a valid appearanee with the regiáter, and, consequently, that the defendant G. ought to have presented, at that time, his petition for the removal of the cause; and that, according to the act of Congress, and the reason and equity of the case, in reference to that provision, the motion on the part of the defendant 'Gibbons ought to be denied.
Order accordingly.

 justly